Exhibit 10.1


CHINA TRANSINFO TECHNOLOGY CORP.
DIRECTOR AGREEMENT


THIS AGREEMENT (this “Agreement”) is made as of the 28th day of September, 2008
(the “Effective Date”) and is by and between China TransInfo Technology Corp., a
Nevada corporation (hereinafter referred to as the “Company”) and Brandon
Ho-Ping Lin (hereinafter referred to as the “Director”).


BACKGROUND


On July 17, 2008, the Company and two major shareholders of the Company, Karmen
Investment Holdings Limited and Leguna Verde Investments Limited (the “Major
Shareholders”), entered into a voting agreement (the “Voting Agreement”) with
SAIF Partners III L.P. (“SAIF”), pursuant to which, among other things, the
Company agreed to increase the size of its Board of Directors to seven and
ensure the election of the Director within a pre-defined period. In addition,
under the Voting Agreement, SAIF and the Major Shareholders agreed, during the
term of the Voting Agreement, to vote, or cause to be voted, all shares owned by
them, to ensure that the Director will be elected as a director of the Company.


The Board of Directors of the Company now desire to appoint the Director to fill
an existing vacancy and to have the Director perform the duties of a director
and the Director desires to be so appointed for such position and to perform the
duties required of such position in accordance with the terms and conditions of
this Agreement.


AGREEMENT


In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:


1. DUTIES. The Company requires that the Director be available to perform the
duties of a director customarily related to this function as may be determined
and assigned by the Board of Directors of the Company and as may be required by
the Company’s constituent instruments, including its certificate or articles of
incorporation, bylaws and its corporate governance and board committee charters,
each as amended or modified from time to time, and by applicable law, including
the Nevada General Corporation Law. The Director agrees to devote as much time
as is necessary to perform completely the duties as the Director of the Company.
The Director will perform such duties described herein in accordance with the
general fiduciary duty of directors arising under the Nevada General Corporation
Law and Chapter 78 of the Nevada Revised Statutes.


2. TERM. The term of this Agreement shall commence as of the date of the
Director’s appointment by the board of directors of the Company (in the event
the Director is appointed to fill a vacancy) or the date of the Director’s
election by the stockholders of the Company and shall continue until the
Director’s removal or resignation.


--------------------------------------------------------------------------------




3. COMPENSATION. The Company will pay the Director a director’s fee of $18,000
per annum, payable in equal monthly installments. This fee represents a retainer
for services rendered as a member of the Company’s Board of Directors, and is in
addition to any fees to which the Director may be entitled under guidelines and
rules established by the Company from time to time for compensating directors
for serving on, and attending meetings of, committees of its Board of Directors
and the board of directors of its subsidiaries. In addition to the foregoing,
the Director will be granted nonstatutory stock options for the purchase of
30,000 shares of common stock. The options shall vest in equal installments on a
quarterly basis over a three-year period. The stock option grant shall be
evidenced by a stock option agreement (the “Stock Option Agreement”) and the
stock options will be subject to the terms and conditions of such Stock Option
Agreement.
 
4. EXPENSES. In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse the Director for pre-approved reasonable business related
expenses incurred in good faith in the performance of the Director’s duties for
the Company. Such payments shall be made by the Company upon submission by the
Director of a signed statement itemizing the expenses incurred. Such statement
shall be accompanied by sufficient documentary matter to support the
expenditures.


5. CONFIDENTIALITY. The Company and the Director each acknowledge that, in order
for the intents and purposes of this Agreement to be accomplished, the Director
shall necessarily be obtaining access to certain confidential information
concerning the Company and its affairs, including, but not limited to business
methods, information systems, financial data and strategic plans which are
unique assets of the Company (“Confidential Information”). The Director
covenants not to, either directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity any
Confidential Information.


6. TERMINATION. Subject to the Voting Agreement, with or without cause, the
Company and the Director may each terminate this Agreement at any time upon ten
(10) days written notice, and the Company shall be obligated to pay to the
Director the compensation and expenses due up to the date of the termination.
Nothing contained herein or omitted herefrom shall prevent the stockholder(s) of
the Company from removing the Director with immediate effect at any time for any
reason.


7. INDEMNIFICATION. The Company shall indemnify, defend and hold harmless the
Director, to the full extent allowed by the law of the State of Nevada, and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
agreement (including, without limitation, the Indemnification Agreement executed
herewith), vote of stockholders or disinterested directors or otherwise, both as
to action in the Director’s official capacity and as to action in another
capacity while holding such office. The Company and the Director are executing
the Indemnification Agreement in the form attached hereto as Exhibit A.

2

--------------------------------------------------------------------------------




8. EFFECT OF WAIVER. The waiver by either party of the breach of any provision
of this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.


9. NOTICE. Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission and if by fax to 86-10-
62637657.
 
10. GOVERNING LAW. This Agreement shall be interpreted in accordance with, and
the rights of the parties hereto shall be determined by, the laws of the State
of Nevada without reference to that state’s conflicts of laws principles.


11. ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of the Director under this Agreement are
personal and therefore the Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.


12. MISCELLANEOUS. If any provision of this Agreement shall be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of this Agreement shall remain in
full force and effect in the same manner as if the invalid or illegal provision
had not been contained herein.


13. ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


14. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.


15. ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.
 
16. NOTICE OF MATERIAL CHANGE IN FINANCIAL CONDITION OF COMPANY. The Company
shall notify the Director in writing, at the earliest practicable time, of any
material adverse change in the financial condition of the Company or of any
other material event or condition that may require action by the Director in his
capacity as a director or otherwise related to his duties as a director under
this Agreement.
 
[Signature Page Follows]

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the Effective Date.


CHINA TRANSINFO TECHNOLOGY CORP.
     
BY:
 
/s/ Shudong Xia
   
Name: Shudong Xia
   
Title: CEO and President
           
DIRECTOR
     
BY:
   
/s/ Branddon Ho-Ping Lin
 
   
Name: Brandon Ho-Ping Lin
 
   
Address: 18F Tower C
   
Central International Trade Center
6A Jianguomenwai Avenue
Chaoyang District
Beijing, China 100022
 
 

 

--------------------------------------------------------------------------------


 